Order entered November 12, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00018-CV

                         MICHAEL SUTTON, Appellant

                                          V.

           OCTAPHARMA PLASMA INCORPORATED, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-06879

                                     ORDER
                    Before Justices Myers, Molberg, and Garcia

      Before the Court is appellant’s motion for leave to file untimely reply to

appellee’s response brief. We GRANT the motion and order the Clerk to file

appellant’s reply brief as of the date of this order. See TEX. R. APP. P. 10.3(a)(1),

10.5(b), 38.6(d).


                                               /s/   KEN MOLBERG
                                                     JUSTICE